Citation Nr: 0921110	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ankle 
disability, to include as secondary to service-connected left 
knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service (in the form of active duty 
for training (ACDUTRA)) from March 1989 to July 1989 and from 
November 1993 to December 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Sioux Falls, South Dakota.

On a VA Form 9, received in February 2006, the Veteran 
expressed his desire for a Board hearing at a local VA office 
before a Veterans Law Judge.  The Veteran was notified of a 
Travel Board hearing scheduled in September 2006 via a notice 
letters dated August 2006 and September 2006.  These notice 
letters were sent to the Veteran's latest address of record.  
The claims file reflects that the Veteran failed to appear 
for this hearing.  As the Veteran has not requested that the 
hearing be rescheduled, the Board finds that a hearing 
request is not pending and it will proceed to adjudicate this 
appeal.  


FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision, the RO denied 
the Veteran's petition to reopen a claim of entitlement to 
service connection for right ankle disability, on a direct-
incurrence basis, and an unappealed December 2002 rating 
decision denied service connection for a right ankle 
disability, as secondary to service-connected disability.  

2.  Evidence submitted subsequent to the May 2002 and 
December 2002 rating decisions is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  Right ankle disability, to include arthritis and 
instability, was initially demonstrated years after service, 
and has not been shown by the probative, competent clinical 
evidence of record to be causally related to the Veteran's 
active service, nor causally related to, or aggravated by, a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's May 2002 rating decision is final as to the 
denial of a petition to reopen a claim of service connection 
for right ankle disability, on a direct-incurrence basis, and 
a December 2002 rating decision is final as to the denial of 
service connection for a right ankle disability as secondary 
to service-connected disability.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for right 
ankle disability, to include as secondary to service-
connected disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).  

3.  Right ankle disability was not incurred in, or aggravated 
by active service, arthritis may not be presumed to have been 
so incurred or aggravated, and right ankle disability is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (as in 
effect prior to Oct. 10, 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In light of the Board's allowance herein of reopening of the 
claim for service connection for right ankle disability, 
further development with regard to VA's duty to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to a Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error or deficiency with respect to notice regarding new and 
material evidence is moot and no harm or prejudice to the 
appellant has resulted.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 
412 (2004); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92.

With regard to the reopened claim, upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in June 2004 and March 2006.  The June 2004 
letter informed the Veteran of what evidence was required to 
substantiate the underlying claim for service connection (to 
include on a secondary basis) and of his and VA's respective 
duties for obtaining evidence.  The Mach 2006 letter informed 
the Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because complete VCAA notice in this case was not 
accomplished prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess/Hartman.  As the Board 
concludes below that the Veteran is not entitled to service 
connection for right ankle disability, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Additionally, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

The Board notes that VA medical opinion regarding secondary 
service connection has been obtained and sufficient competent 
medical evidence is of record to make a decision on this part 
of the service connection claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

The Board acknowledges that VA has not obtained a medical 
opinion regarding the Veteran's service connection claim for 
right ankle disability on a direct-incurrence basis.  The 
Court's decision in McLendon held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient competent medical evidence to 
decide the case.  The Board concludes that an examination is 
not needed for the aforementioned direct-incurrence service 
connection claim because, as will be discussed more 
thoroughly below, there is no evidence indicative of a 
relationship to service.  While the record clearly reflects 
that the veteran currently has right ankle disability, there 
is no competent medical evidence that this disability is in 
any way associated with an established event, injury, or 
disease in service.  Under these circumstances, there is no 
duty on the part of the VA to provide a medical examination, 
because as in Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a link between his active service and the 
current disorder.  The Veteran has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record as a whole, after due notification, 
advisement, and assistance to the veteran under the VCAA, 
does not contain evidence that establishes that the Veteran 
has right ankle disability that is related to service or 
within any applicable presumptive period.  Accordingly, the 
Board finds that it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
for right ankle disability on a direct-incurrence basis in 
this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

New and material evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a rating decision, 
dated in June 1999, the RO denied the Veteran's original 
claim for service connection for right ankle disability on a 
direct-incurrence basis.  Rating decisions dated in March 
2002 and May 2002 found new and material evidence had not 
been received to reopen the claim for service connection for 
right ankle disability on a direct-incurrence basis.  A 
December 2002 rating decision denied service connection for a 
right ankle disability as secondary to service-connected 
disability.  In the September 2004 rating decision on appeal, 
the RO found that new and material evidence had been 
submitted, and it reopened the claim for service connection 
for right ankle disability, to include as secondary to 
service-connected disability.  A statement of the case, 
issued in January 2006, also reopened the claim and addressed 
the issue on the merits.  

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection for right ankle instability was received in May 
2004.  As such, the amended provision is for application in 
this case and is set forth below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as a veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis - new and material evidence claim

Historically, the June 1999 rating decision denied the 
Veteran's original claim seeking service connection for right 
ankle disability based on no in-service incurrence and no 
medical nexus evidence linking this disability to service.  
The Veteran was notified of the June 1999 rating decision via 
a letter dated June 29, 1999.  The appellant did not perfect 
an appeal of this decision, and it became final.  38 U.S.C.A. 
§ 7105.  The Veteran sought to reopen the claim for service 
connection for right ankle disability in 2001 and 2002.  
Rating decisions, dated in March 2002 and May 2002, found 
new, but not material evidence; therefore, the RO did not 
reopen the claim in either rating decision.  In June 2002, 
the appellant claimed that his right ankle instability was 
secondary to his service-connected left knee disabilities.  A 
rating decision, dated in December 2002, denied service 
connection for right ankle disability as secondary service-
connected disability.  The Veteran was notified of the 
December 2002 rating decision via a letter dated December 30, 
2002.  The appellant did not perfect an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final 
denials, in May 2002 and December 2002, includes the 
Veteran's service treatment records that are negative for 
treatment for or diagnosis of a chronic right ankle 
disability.  After service, private medical records indicate 
a history of sprains.  See Medcenter One, dated in July 1998.  
Private medical records also reflect that the Veteran has had 
at least one surgery on his right ankle to repair the lateral 
ligaments.  See Medcenter One, Operative Report, dated in 
September 1998.  A VA orthopedic consultation report, dated 
in July 2001, reflects and impression (after taking a 
subjective history and performing an examination) of chronic 
right ankle pain, status post three surgeries for same 
problem, one of which was for infectious complication.  After 
VA examination in October 2002, a VA examiner provided a 
diagnosis of right ankle with degenerative changes noted per 
X-ray, and opined that it was less than likely related to his 
left knee injury as it occurred later on and was not evident 
at any fall that the Veteran could recall.  

The evidence added to the record subsequent to the last final 
denial, in December 2002, includes a VA Form 10-2577F, 
Security Prescription Form, dated in May 2004.  The VA 
physician or dentist noted on this VA form that the Veteran 
was having increased right ankle pain due to excessive use 
compensating for prior left knee injury.  

The RO denied the Veteran's claim in December 2002 because it 
found that there was no evidence that the Veteran's current 
right ankle instability was caused or aggravated by a 
service-connected disability.  The Board finds that since the 
December 2002 rating decision, new and material evidence has 
been received to reopen the claim for right ankle disability.  
In particular, the aforementioned VA Form 10-2577F dated in 
May 2004 and received by the AOJ provides medical evidence of 
a relationship to a service-connected disability.  The Board 
finds this evidence is not cumulative and redundant because 
it had not been submitted before to agency decision-makers.  
Thus, it is new.

As the VA Form 10-2577F provides evidence of a medical nexus, 
it relates to an unestablished fact necessary to substantiate 
the claim-medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  The Board notes that the credibility of the 
newly submitted evidence is presumed in determining whether 
or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 
510 (1992).  Thus, this evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2008).  Accordingly, the additional evidence is 
also material.  As new and material evidence has been 
received, the claim for service connection for right ankle 
instability is reopened.

Analysis - service connection claim, de novo

As new and material evidence has been received to reopen the 
claim for service connection for right ankle disability, the 
claim must be considered in light of all the evidence of 
record, both old and new, de novo.  As noted above, the 
September 2004 rating decision and January 2006 statements of 
the case addressed the issue of service connection for right 
ankle instability on the merits, de novo.  As such, there is 
no prejudice to the Veteran with the Board's consideration of 
the reopened claim, de novo.  See Bernard, 4 Vet. App. at 394 
(noting that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).

Again, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

The Veteran asserts that service connection is warranted for 
right ankle disability.  The Veteran contends that his 
service-connected left knee disabilities have either caused 
and/or aggravated his right ankle disability.  See Written 
Brief Presentation, dated in May 2009; see also VA Form 9, 
received in February 2006.  

The Board initially notes that the record contains a report 
of a VA examination conducted in July 2004 that revealed a 
diagnosis of right ankle reconstruction for instability.  See 
also VA X-rays of the feet, dated in September 2004 
(revealing marked osteopenia).  Therefore, the Board finds 
that the first element of a service connection claim, that of 
a current disability, has been met.  

As noted above, service treatment records are silent for 
treatment for or clinical findings related to the Veteran's 
right ankle.  

After service, a private medical record, dated in July 1998 
(approximately 5 years after discharge from service in 1993), 
notes that the Veteran has had a history of numerous sprains, 
but it was difficult to say how recent or frequent any of 
these injuries have been.  See Private medical record, dated 
in October 1998 (noting a number of injuries to both ankles 
and numerous sprains).  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, several 
years has elapsed since the Veteran was discharged from 
active service before the first pertinent medical complaint.

Moreover, the Board notes that the record does not contain 
competent medical evidence, VA or private, indicating or 
linking any current right ankle disability to service.  
Accordingly, in the absence of any evidence to the contrary, 
the Board concludes that the current right ankle disability 
was not incurred in service.  Thus, the preponderance of the 
evidence of record is against a grant of service connection 
on a direct-incurrence basis.  

Secondary service connection may be granted for disability 
which is proximately due to or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310.  
Specifically, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (noting that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation).  The 
Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended.  71 Fed. Reg. 52,747 (Sept. 7, 2006).  
However, based upon the facts in this case, the regulatory 
change does not adversely impact the outcome of the appeal.

In addressing the Veteran's secondary service connection 
claim, the Board notes that the second element for this 
theory of entitlement, evidence of a service-connected 
disability, has been met as the record shows that the Veteran 
is service-connected for several disabilities.  His service-
connected disabilities include two separately rated 
disabilities of the left knee.  As discussed above, the 
record contains evidence of current right ankle disability.

Regarding medical nexus evidence establishing a connection 
between a service-connected disability and the current 
nonservice-connected disability, the Board finds that the 
probative, competent medical evidence of record does not 
demonstrate that the Veteran's current right ankle disability 
is proximately due to, or aggravated by, a service-connected 
disability.  After reviewing the Veteran's claims file, to 
include his computerized medical records, a VA examiner in 
July 2004 opined that "it is less than likely" that the 
Veteran's service-connected left knee disability has caused 
or aggravated his right ankle disability.  The July 2004 VA 
examiner provided three reasons to support this opinion.  
First, the VA examiner noted that the records (reviewed back 
to 1999) do not show that the Veteran had any limp due to the 
left knee.  Second, X-rays do not show sufficiently severe 
degenerative joint disease of the left knee that one would 
expect a limp or opposite leg problems to develop.  Third, 
the VA examiner noted that the right ankle suffered an 
unrelated fracture with three surgeries noted in the record, 
one of which apparently had an infectious complication.  In 
sum, the VA examiner noted that these problems with the right 
ankle are "far more likely to be the cause of any right 
ankle problems" with the exception of current inflammatory 
arthritis.  Regarding the inflammatory arthritis, the 
July2004 VA examiner noted that this is "clearly unrelated 
to his service[-]connected knee condition."

The Board also acknowledges the opinion, dated in May 2004, 
from an unknown VA physician noting that the Veteran had 
increased right ankle pain due to excessive use compensating 
for prior left knee injury.

The Board notes that the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In 
summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board finds the July 2004 VA opinion to be probative 
competent medical evidence against the Veteran's claim.  The 
Board notes that this VA physician reviewed the Veteran's 
claims file and made specific references to pertinent medical 
documents contained therein, to include post-service 
treatment reports and X-rays.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (finding that a physician's access to 
the claims file is an important factor in assessing the 
probative value of a medical opinion).  Importantly, the 
Board also notes that a supporting rationale with references 
to the record, as described above, was provided.  See id. 
(stating that a factor for assessing the probative value of a 
medical opinion includes the thoroughness and detail of the 
physician's opinion); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (noting that most of the probative 
value of a medical opinion comes from its reasoning, and 
threshold considerations include whether the person opining 
is suitably qualified and sufficiently informed).  In light 
of the foregoing factors, the Board finds the probative value 
of the July 2004 VA opinion outweighs the probative value of 
the May 2004 opinion.  Indeed, the May 2004 opinion did not 
indicate that the Veteran's medical records were reviewed or 
that an examination was performed.  Also, the May 2004 
opinion did not include a supporting rationale, diminishing 
its probative value even further.

The Board also notes a report of a VA examination, dated in 
September 2005, reflects that a VA examiner stated that to 
conclude that the Veteran's right ankle disability is due to 
his left knee and an abnormal gait "cannot be answered 
without resorting to speculation."  The Board notes that the 
Court characterized an opinion where a physician stated "I 
cannot come up with an absolute opinion which would provide 
you with a 'yes' or 'no' response to the question posed," as 
"non-evidence," noting that in essence, the medical doctor 
did not render an opinion on this issue.  Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Similarly, the Board finds the 
September 2005 VA opinion to be non-evidence, meaning it is 
not probative evidence for or against the Veteran's claim.  
The Board notes that the report of the September 2005 VA 
examination reflects that this examiner did not have the 
claims file available.  In this regard, the Board also notes 
that VA had already provided the Veteran with an adequate 
examination regarding secondary service connection so another 
one was not necessary.  Further, neither the Veteran nor his 
representative has contended that this VA examination report 
was inadequate.  Therefore, the Board finds further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

The Board has also considered whether presumptive service 
connection for chronic disease, including arthritis, is 
warranted in the instant case for the degenerative changes 
noted at the ankle both medially and laterally.  See VA X-
rays of the right ankle, dated in October 2002 (noting 
evidence of degenerative changes at the ankle both medially 
and laterally).  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not reflect any clinical manifestations of 
arthritis within the applicable time period.  Therefore, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied. 

The Board acknowledges the Veteran's statement that his 
current right ankle disability is connected to his service-
connected left knee disability.  See VA Form 9, received in 
February 2006.  However, the Veteran is not competent to 
provide a medical opinion relating his right ankle disability 
to service or to a service-connected disability as he has not 
been shown to possess the requisite skills, education or 
training necessary to be capable of making medical 
conclusions.  Thus, any statements by the Veteran, to include 
his substantive appeal, regarding the etiology of right ankle 
disability in question do not constitute competent medical 
evidence and lack probative value.  Espiritu, 2 Vet. App. at 
494-95.

In conclusion, the competent medical evidence of record does 
not relate the Veteran's current right ankle disability to 
service, nor does it demonstrate that the right ankle 
disability is proximately due to, or aggravated by, a 
service-connected disability.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2008), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for right 
ankle disability, to include as secondary to service-
connected disability. 


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for right 
ankle disability, to include as secondary to service-
connected disability, the claim is reopened, and the appeal 
is allowed to this extent.

Entitlement to service connection for right ankle disability, 
to include as secondary to a service-connected disability, is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


